Citation Nr: 1533132	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified at a hearing before a Decision Review Officer of the RO in December 2009.  In May 2011, the Veteran was afforded a Travel Board hearing before an Acting Veterans Law Judge.  A transcript of the hearing is of record.  In April 2015, the Veteran was notified that the Acting Veterans Law Judge who presided at his hearing was no longer employed by the Board, and was informed of his options for another Board hearing.  In May 2015, through his appointed representative, the Veteran reported he did not wish to attend another hearing.  

In a March 2014 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  The case is now again before the Board. 

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has schizoaffective disorder, with depression and anxiety, which originated during his period of active duty.  






CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, with depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's claim is principally based upon his reports of psychiatric disability first manifesting in service.  Specifically, he asserts his schizoaffective disorder first manifested in the form of auditory hallucinations and disorganized thoughts during his period of active duty.  The Veteran has consistently stated that on two occasions he heard voices telling him to "come out and fight" and to "kiss the ground" while he was in the Army.  A review of the Veteran's service treatment records (STRs) shows he was found free of mental deficiencies on entrance into active duty.  Subsequent STRs do not show treatment for or diagnosis of any psychiatric disorder; however, the Board does find the Veteran competent to report that he heard voices during his period of active service.  Additionally, the Board finds the Veteran to be otherwise credible, as he has consistently reported the same audiological hallucinations since 2008.  Further, the Veteran's sister has submitted two statements wherein she attests to the Veteran's behavioral changes following his discharge from active duty.  In particular, she indicated the Veteran was noticeably more withdrawn following his discharge.  

Additionally, the Veteran's outpatient treatment notes from the Dallas and Shreveport VA Medical Centers (VAMCs) show he has been diagnosed with several psychiatric disorders, to include schizophrenia, schizoaffective disorder, bipolar disorder, anxiety, depression, and adjustment disorder.  The Veteran also underwent a VA examination in October 2011, as well as a comprehensive private psychiatric evaluation in February 2015.  Following both assessments, the Veteran was diagnosed with a schizoaffective disorder.  As such, the central question that remains is whether the Veteran's current acquired psychiatric disability is related to his reports of in-service auditory hallucinations and disorganized thoughts.   

The Board has thoroughly reviewed the Veteran's outpatient treatment notes from the Dallas and Shreveport VAMCs.  Although these notes document a lengthy history of treatment for the Veteran's psychiatric disorders, they do not provide comment on the etiology of this disability.  Additionally, the Board also observes the Veteran underwent VA examinations in February 1984 and December 1989; however, the reports of these examinations include no comment on the etiology of the Veteran's psychiatric disability.  

Following a complete review of the record, the Board has noted two medical opinions that address the etiology of the Veteran's psychiatric disability.  As noted above, the Veteran underwent a VA examination in October 2011.  Following a complete examination of the Veteran and review of the record, the examiner determined a diagnosis of schizoaffective disorder was warranted.  However, the examiner determined the Veteran's psychiatric disability was "less likely as not" caused by or a result of military service.  The examiner explained he was unable to locate information indicating the Veteran had behavior problems or presented with psychiatric symptoms during his military service.  The examiner also stated that, by the Veteran's own account, he did not become depressed until at least 2 years following his discharge from active duty.  The examiner acknowledged the Veteran's reports of difficulty handling stress in service, but determined, "difficulty managing stress is not by itself a psychiatric disorder."  However, the examiner did not explain whether this could have been considered a manifestation or symptom of a psychiatric disorder.  Further, the examiner did not address the Veteran's reports of auditory hallucinations or disorganized thoughts during military service.  

By contrast, the Veteran has submitted a February 2015 psychiatric assessment that was performed by the Chief of the Psychiatry Department at the Oklahoma City VAMC.  A review of the clinician's attached curriculum vitae indicates he is certainly well qualified to proffer an opinion on the etiology of the Veteran's psychiatric disability.  The psychiatrist indicated he performed a series of telephone interviews with the Veteran.  Following his interviews and a review of the record, the clinician determined the Veteran warranted a diagnosis of schizoaffective disorder, as well as a consequentially related depression and anxiety.  The psychiatrist noted the Veteran's separation examination, which found him free of psychiatric impairment; however, the psychiatrist also noted the lack of a formal psychiatric assessment at that time.  The psychiatrist acknowledged the Veteran's reports of auditory hallucinations and disorganized thoughts on active duty, as well as his sister's reports of behavior changes following the Veteran's discharge.  The psychiatrist indicated schizoaffective disorder is a condition that is known to, "begin in late adolescence or early adulthood."  The psychiatrist also found the other "examiners have not documented the state of mind" of the Veteran during his active duty or immediately thereafter.  

The psychiatrist went on to explain that often times people diagnosed with schizoaffective disorder do not outwardly manifest symptoms at the time of disability onset.  Rather, the examiner explained the condition often begins, "with a prodromal phase characterized by social withdrawal and other subtle changes in thinking."  Interestingly, the Board observes the Veteran reported initial onset of disorganized thinking and hallucinations during the latter period of his active duty, and his sister has reported the Veteran appeared withdrawn following his discharge.  This initial phase, the clinician noted, typically lasts months to years.  In sum, the psychiatrist concluded "it is as likely as not" the Veteran's psychiatric disability began in and was related to his military service.  The clinician explained "the onset of his schizoaffective disorder in the service is consistent with how this disease develops."  
The October 2011 VA examiner and the Chief of the Psychiatry Department at the Oklahoma City VAMC agree that the Veteran has a schizoaffective disorder.  They have differing opinions concerning when the disorder began.  The Board has not found the opinion of the October 2011 VA examiner to be more probative than the opinion of the Chief of the Psychiatry Department at the Oklahoma City VAMC.  Therefore, the Veteran is entitled to service connection for his psychiatric disability, currently diagnosed as schizoaffective disorder, with depression and anxiety.


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as schizoaffective disorder, with depression and anxiety, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


